


Exhibit 10.11

THE ALLSTATE CORPORATION
AMENDED AND RESTATED 2001 EQUITY INCENTIVE PLAN

Article 1.    Establishment, Purpose and Duration

        1.1    Establishment of the Plan.    The Allstate Corporation, a
Delaware corporation (hereinafter referred to as the "Company"), hereby
establishes an incentive compensation plan for key employees, to be known as
"The Allstate Corporation 2001 Equity Incentive Plan" (hereinafter referred to
as the "Plan"), as set forth in this document. The Plan permits the grant of
nonqualified stock options (NQSOs), incentive stock options (ISOs), stock
appreciation rights (SARs), unrestricted stock, restricted stock, restricted
stock units, performance units, performance stock and other awards.

        The Plan was approved by the Board of Directors on March 13, 2001 and
became effective when approved by the Company's stockholders on May 15, 2001
(the "Effective Date"). The Plan was amended by the Board of Directors on
March 9, 2004. On March 14, 2006 the Plan was amended and restated effective
upon approval by stockholders at the 2006 Annual Meeting of Stockholders on
May 16, 2006. The Plan was further amended and restated by the Board at meetings
held on September 10, 2006 and on February 20, 2007, and shall thereafter remain
in effect as provided in Section 1.3 herein.

        1.2    Purpose of the Plan.    The primary purpose of the Plan is to
provide a means by which key employees of the Company and its Subsidiaries can
acquire and maintain stock ownership, thereby strengthening their commitment to
the success of the Company and its Subsidiaries and their desire to remain
employed by the Company and its Subsidiaries. The Plan also is intended to
attract and retain key employees and to provide such employees with additional
incentive and reward opportunities designed to encourage them to enhance the
profitable growth of the Company and its Subsidiaries.

        1.3    Duration of the Plan.    The Plan shall commence on the Effective
Date, as described in Section 1.1 herein, and shall remain in effect subject to
the right of the Board of Directors to terminate the Plan at any time pursuant
to Article 15 herein, until all Stock subject to it shall have been purchased or
acquired according to the Plan's provisions.

Article 2.    Definitions

        Whenever used in the Plan, the following terms shall have the meanings
set forth below and, when such meaning is intended, the initial letter of the
word is capitalized:

        2.1   Award means, individually or collectively, a grant under the Plan
of NQSOs, ISOs, SARs, Unrestricted Stock, Restricted Stock, Restricted Stock
Units, Performance Units, Performance Stock or any other type of award permitted
under Article 10 of the Plan.

        2.2   Award Agreement means an agreement setting forth the terms and
provisions applicable to an Award granted to a Participant under the Plan.

        2.3   Base Value of an SAR means the Fair Market Value of a share of
Stock on the date the SAR is granted.

        2.4   Beneficial Owner means such term as defined in Rule 13d-3 under
the Exchange Act.

        2.5   Board or Board of Directors means the Board of Directors of the
Company.

        2.6   Code means the Internal Revenue Code of 1986, as amended from time
to time.

        2.7   Committee means the committee, as specified in Article 3,
appointed by the Board to administer the Plan.

        2.8   Company means The Allstate Corporation, a Delaware corporation, or
any successor thereto as provided in Article 18 herein.

--------------------------------------------------------------------------------




        2.9   Covered Employee means any Participant who would be considered a
"covered employee" for purposes of Section 162(m) of the Code.

        2.10 Disability means a medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months which, in the opinion of the
Committee, renders a Participant unable to engage in any substantial gainful
activity.

        2.11 Dividend Equivalent means, with respect to Stock subject to an
Award, a right to be paid an amount equal to dividends declared on an equal
number of outstanding shares of Stock.

        2.12 Eligible Person means a Person who is eligible to participate in
the Plan, as set forth in Section 5.1 herein.

        2.13 Employee means an individual who is paid on the payroll of the
Company or of one of the Company's Subsidiaries, who is not covered by any
collective bargaining agreement to which the Company or any of its Subsidiaries
is a party, and is classified on the employer's human resource payroll system as
a regular full-time or regular part-time employee.

        2.14 Exchange Act means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.

        2.15 Exercise Period means the period during which an SAR or Option is
exercisable, as set forth in the related Award Agreement.

        2.16 Fair Market Value, means the price at which a share of the Stock
was last sold in the principal United States market for the Stock as of the date
for which fair market value is being determined, which in the case of Restricted
Stock or Restricted Stock Units is the last day of the Period of Restriction.

        2.17 Family Member means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, or sibling, including adoptive relationships, a
trust in which these persons have more than fifty (50) percent of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than fifty (50) percent of the voting interests.

        2.18 Freestanding SAR means an SAR that is not a Tandem SAR.

        2.19 Incentive Stock Option or ISO means an option to purchase Stock,
granted under Article 6 herein, which is designated as an Incentive Stock Option
and satisfies the requirements of Section 422 of the Code.

        2.20 Minimum Consideration means the $.01 par value per share or such
larger amount determined pursuant to resolution of the Board to be capital
within the meaning of Section 154 of the Delaware General Corporation Law.

        2.21 Nonqualified Stock Option or NQSO means an option to purchase
Stock, granted under Article 6 herein, which is not intended to be an Incentive
Stock Option under Section 422 of the Code.

        2.22 Option means an Incentive Stock Option or a Nonqualified Stock
Option.

        2.23 Option Exercise Price means the price at which a share of Stock may
be purchased by a Participant pursuant to an Option, as determined by the
Committee and set forth in the Option Award Agreement.

        2.24 Participant means an Eligible Person who has outstanding an Award
granted under the Plan.

        2.25 Performance Goals means the performance goals established by the
Committee, which shall be based on one or more of the following measures: sales
or revenues, earnings per share, stockholder

2

--------------------------------------------------------------------------------




return and/or value, funds from operations, operating income, gross income, net
income, combined ratio, underwriting income, cash flow, return on equity, return
on capital, return on assets, net earnings, earnings before interest, operating
ratios, stock price, customer satisfaction, customer retention, accomplishment
of mergers, acquisitions, dispositions or similar extraordinary business
transactions, profit returns and margins, financial return ratios and/or market
performance. Performance goals may be measured solely on a corporate, subsidiary
or business unit basis, or a combination thereof. Performance goals may reflect
absolute entity performance or a relative comparison of entity performance to
the performance of a peer group of entities or other external measure.

        2.26 Performance Period means the time period during which Performance
Unit/Performance Stock Performance Goals must be met.

        2.27 Performance Stock means an Award described in Article 9 herein.

        2.28 Performance Unit means an Award described in Article 9 herein.

        2.29 Period of Restriction means the period during which the transfer of
Restricted Stock or Restricted Stock Units is limited in some way, as provided
in Article 8 herein.

        2.30 Person means any individual, sole proprietorship, partnership,
joint venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government instrumentality, division, agency, body or department.

        2.31 Plan means The Allstate Corporation Amended and Restated 2001
Equity Incentive Plan.

        2.32 Qualified Restricted Stock means an Award of Restricted Stock
designated as Qualified Restricted Stock by the Committee at the time of grant
and intended to qualify for the exemption from the limitation on deductibility
imposed by Section 162(m) of the Code that is set forth in Section 162(m)(4)(C).

        2.33 Qualified Restricted Stock Unit means an Award of Restricted Stock
Units designated as Qualified Restricted Stock Units by the Committee at the
time of grant and intended to qualify for the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C).

        2.34 Reload Option means an additional Option related to Options awarded
prior to 2004 as described in Article 6 herein.

        2.35 Restricted Stock means an Award described in Article 8 herein.

        2.36 Restricted Stock Unit means an Award described in Article 8 herein.

        2.37 Retirement means a Participant's termination from employment with
the Company or a Subsidiary at the Participant's Early, Normal or Health
Retirement Date, as applicable.

(a)Early Retirement Date—shall mean the date prior to the Participant's Normal
Retirement Date on which a Participant terminates employment, if such
termination date occurs on or after the Participant attains age fifty-five
(55) with twenty (20) years of service and such retirement is in accordance with
the voluntary early retirement policy of the Company or the Subsidiary with
which the Participant is employed on the date of termination of employment.

(b)Normal Retirement Date—shall have the meaning given to it by the Company or
the Subsidiary with which the Participant is employed on the date of termination
of employment, provided that such termination is voluntary and occurs on or
after the Participant attains age sixty (60) with at least one (1) year of
service at termination of employment.

(c)Health Retirement Date—shall mean the date on which the Participant
terminates employment for health reasons (as determined under the human resource
policy of the Company or the

3

--------------------------------------------------------------------------------



Subsidiary with which the Participant is employed on the date of termination of
employment), provided that such termination date occurs on or after the
Participant attains age fifty (50) but before the Participant attains age sixty
(60), with at least ten (10) years of continuous service at termination of
employment.

        2.38 Section 409A shall have the meaning set forth in Section 19.5
herein.

        2.39 Securities Act means the Securities Act of 1933, as amended.

        2.40 Stock means the common stock, $.01 par value, of the Company.

        2.41 Stock Appreciation Right or SAR means a right, granted alone or in
connection with a related Option, designated as an SAR, to receive a payment on
the day the right is exercised, pursuant to the terms of Article 7 herein. Each
SAR shall be denominated in terms of one share of Stock.

        2.42 Subsidiary means any corporation (other than the Company) or
limited liability company in an unbroken chain of such entities beginning with
the Company if each of the entities other than the last entity in the unbroken
chain owns, directly or indirectly, stock possessing 50 percent or more of the
total combined Voting Power of all classes of stock or ownership interests in
one of the other entities in such chain.

        2.43 Tandem SAR means an SAR that is granted in connection with a
related Option, the exercise of which shall require forfeiture of the right to
purchase Stock under the related Option (and when Stock is purchased under the
Option, the Tandem SAR shall be similarly canceled).

        2.44 Termination of Employment occurs the first day on which an
individual is for any reason no longer employed by the Company or any of its
Subsidiaries, or with respect to an individual who is an Employee of a
Subsidiary, the first day on which the Company no longer owns, directly or
indirectly, Voting Securities possessing at least 50% of the Voting Power of
such Subsidiary. For purposes of the Plan, transfer of employment of a
Participant between the Company and any one of its Subsidiaries (or between
Subsidiaries) shall not be deemed a termination of employment.

        2.45 Unrestricted Stock means an Award of Stock not subject to
restrictions described in Article 8 herein.

        2.46 Voting Power means the combined voting power of the
then-outstanding Voting Securities entitled to vote generally in the election of
directors.

        2.47 Voting Securities of a corporation means securities of such
corporation that are entitled to vote generally in the election of directors of
such corporation and with respect to a limited liability company means ownership
or membership interests with equivalent rights.

Article 3.    Administration

        3.1    The Committee.    The Plan shall be administered by the
Compensation and Succession Committee or such other committee (the "Committee")
as the Board of Directors shall select, consisting solely of two or more
nonemployee members of the Board. The members of the Committee shall be
appointed from time to time by, and shall serve at the discretion of, the Board
of Directors.

        3.2    Authority of the Committee.    The Committee shall have full
power except as limited by law, the Articles of Incorporation or the Bylaws of
the Company, subject to such other restricting limitations or directions as may
be imposed by the Board and subject to the provisions herein, to determine the
Eligible Persons to receive Awards; to determine when Awards may be granted and
to grant Awards under the Plan (which may include substituted Awards as
described in Article 17 herein); to determine the size and types of Awards; to
determine the terms and conditions of such Awards; to determine whether
Performance Goals have been met; to construe and interpret the Plan and any
agreement or instrument entered into under the Plan; to establish, amend or
waive rules and regulations for the

4

--------------------------------------------------------------------------------




Plan's administration; to amend the terms and conditions of any outstanding
Award, including but not limited to amendments with respect to exercisability
and non-forfeitability of Awards upon a Termination of Employment; to make such
adjustments or modifications to Awards to Participants working outside the
United States as are necessary or advisable to fulfill the purposes of the Plan;
to accelerate the exercisability of, and to accelerate or waive any or all of
the restrictions and conditions applicable to, any Award; and to authorize any
action of or make any determination by the Company as the Committee shall deem
necessary or advisable for carrying out the purposes of the Plan; provided,
however, that the Committee may not amend the terms and conditions of any
outstanding Award so as to adversely affect in any material way such Award
without the written consent of the Participant holding such Award (or if the
Participant is not then living, the Participant's personal representative or
estate), unless such amendment is required by applicable law; and provided,
further, that any discretion exercised by the Committee pursuant to section 4.2
and the following paragraph of this section 3.2 shall not be deemed to adversely
affect in any material way an Award. The Committee may designate which
Subsidiaries participate in the Plan and may authorize foreign Subsidiaries to
adopt plans as provided in Article 14. Further, the Committee shall interpret
and make all other determinations which may be necessary or advisable for the
administration of the Plan. As permitted by law, the Committee may delegate its
authorities as identified hereunder.

        The Committee may, in its discretion, elect at any time, should it
determine it is in the best interest of the Company's stockholders to cancel any
Awards granted hereunder, to cancel all or any of the Awards granted hereunder
and pay the holders of any such Awards an amount (payable in such proportion as
the Committee may determine in cash or in Stock (valued at the Fair Market Value
of a share of Stock on the date of cancellation of such Award)) equal to (i) for
Options, the number of shares of Stock subject to such cancelled Option,
multiplied by the amount (if any) by which the Fair Market Value of Stock on the
date of cancellation of the Option exceeds the Option Exercise Price; (ii) for
Restricted Stock or Performance Stock, the number of shares of Restricted Stock
or Performance Stock multiplied by the Fair Market Value of Stock on the date of
cancellation of the Award; and (iii) for Restricted Stock Units or Performance
Units, the number of units multiplied by an amount not less than the initial
value thereof. Amounts payable may be prorated based upon the number of months
elapsed in any related vesting period or Performance Period, in the sole
discretion of the Committee. In no event shall the Committee have the right to
amend an outstanding Option Award for the sole purpose of reducing the exercise
price thereof.

        3.3    Delivery of Stock by Company; Restrictions on
Stock.    Notwithstanding any other provision of the Plan, the Company shall
have no liability to deliver any Stock or benefits under the Plan unless such
delivery would comply with all applicable laws (including, without limitation,
the Securities Act) and applicable requirements of any securities exchange or
similar entity and unless the Participant's tax obligations have been satisfied
as set forth in Article 16.

        The Committee may impose such restrictions on any Stock acquired
pursuant to Awards under the Plan as it may deem advisable, including, without
limitation, restrictions to comply with applicable Federal securities laws, with
the requirements of any stock exchange or market upon which such Stock is then
listed and/or traded and with any blue sky or state securities laws applicable
to such Stock.

        3.4    Decisions Binding.    All determinations and decisions made by
the Committee pursuant to the provisions of the Plan and all related orders or
resolutions of the Board shall be final, conclusive and binding on all persons,
including the Company, its stockholders, Eligible Persons, Employees,
Participants and their estates. No member of the Committee shall be liable for
any action or determination made in good faith with respect to the Plan or any
Award.

5

--------------------------------------------------------------------------------



        3.5    Costs.    The Company shall pay all costs of administration of
the Plan.

Article 4.    Stock Subject to the Plan

        4.1    Number of Shares.    Subject to Section 4.2 herein, the maximum
number of shares of Stock available for grant under the Plan shall be 49,000,000
plus any shares of Stock remaining available for awards pursuant to the terms of
The Allstate Corporation Equity Incentive Plan. Shares of Stock underlying
lapsed or forfeited Awards of Restricted Stock shall not be treated as having
been issued pursuant to an Award under the Plan. Shares of Stock that are
potentially deliverable under an Award that expires or is cancelled, forfeited,
settled in cash or otherwise settled without delivery of shares of Stock shall
not be treated as having been issued under the Plan. With respect to an SAR that
is settled in Stock, the full number of shares underlying the exercised portion
of the SAR shall be treated as having been issued under the Plan, regardless of
the number of shares used to settle the SAR upon exercise. Shares of Stock that
are tendered or withheld to satisfy tax withholding obligations related to an
Award or to satisfy the Option Exercise Price related to an Option or other
Award shall be deemed to be shares of Stock issued under the Plan. If, before
June 30, 2003, the Option Exercise Price is satisfied by tendering Stock, only
the number of shares issued net of the shares tendered shall be deemed issued
under the Plan. Stock granted pursuant to the Plan may be (i) authorized but
unissued shares of common stock or (ii) treasury stock.

        4.2    Adjustments in Authorized Stock and Awards.    In the event of
any equity restructuring (within the meaning of Financial Accounting Standards
No. 123 (revised 2004)) that causes the per share value of shares of Stock to
change, such as a stock dividend, stock split, spin off, rights offering, or
recapitalization through a large, nonrecurring cash dividend, the Committee
shall cause there to be made an equitable adjustment to (i) the number and kind
of shares available for grant under the Plan, (ii) the number of shares or
Awards that may be granted to any individual under the Plan or that may be
granted pursuant to any Articles or types of Awards and (iii) the number and
kind of shares or units subject to and the Option Exercise Price or Base Value
(if applicable) of any then outstanding Awards of or related to shares of Stock.
In the event of any other change in corporate capitalization, such as a merger,
consolidation, any reorganization (whether or not such reorganization comes
within the definition of such term in Section 368 of the Code) or any partial or
complete liquidation of the Company, such equitable adjustments described in the
foregoing sentence shall be made as may be determined to be appropriate and
equitable by the Committee, in its sole discretion, to prevent dilution or
enlargement of rights. In either case, any such adjustment shall be conclusive
and binding for all purposes of the Plan. Notwithstanding the foregoing,
(i) each such adjustment with respect to an Incentive Stock Option shall comply
with the rules of Section 424(a) of the Code and (ii) in no event shall any
adjustment be made which would render any Incentive Stock Option granted
hereunder to be other than an incentive stock option for purposes of Section 422
of the Code.

        4.3    Award Limitations.    Subject to Section 4.2 above, (i) the total
number of shares of Stock with respect to which Options or SARs may be granted
in any calendar year to any Participant shall not exceed 1,200,000 shares;
(ii) the total number of shares of Qualified Restricted Stock or Qualified
Restricted Stock Units that may be granted in any calendar year to any
Participant shall not exceed 1,200,000 shares or Units, as the case may be;
(iii) the total number of shares of Performance Stock or Performance Units that
may be granted in any calendar year to any Participant shall not exceed
1,200,000 shares or Units, as the case may be; (iv) the total number of shares
of Stock that are intended to qualify for deduction under Section 162(m) of the
Code granted pursuant to Article 10 herein in any calendar year to any
Participant shall not exceed 1,200,000 shares; (v) the total cash Award that is
intended to qualify for deduction under Section 162(m) of the Code that may be
paid pursuant to Article 10 herein in any calendar year to any Participant shall
not exceed $1,200,000; and (vi) the aggregate number of Dividend Equivalents
that are intended to qualify for deduction under

6

--------------------------------------------------------------------------------




Section 162(m) of the Code that a Participant may receive in any calendar year
shall not exceed 4,800,000.

        No more than an aggregate of 9,000,000 shares of Stock may be granted
under Article 8 and Article 10. The maximum number of shares of Stock that may
be granted subject to Incentive Stock Options shall be 9,000,000 shares. The
maximum number of shares of Stock that may be granted under Article 9 shall be
5,000,000 shares.

Article 5.    Eligibility and Participation

        5.1    Eligibility.    Persons eligible to participate in the Plan
("Eligible Persons") include all key Employees of the Company and its
Subsidiaries, as determined by the Committee.

        5.2    Actual Participation.    Subject to the provisions of the Plan,
the Committee may, from time to time, select from all Eligible Persons those to
whom Awards shall be granted.

Article 6.    Stock Options

        6.1    Grant of Options.    Subject to the terms and conditions of the
Plan, Options may be granted to an Eligible Person at any time and from time to
time, as shall be determined by the Committee.

        The Committee shall have complete discretion in determining the number
of shares of Stock subject to Options granted to each Eligible Person (subject
to Article 4 herein) and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to such Options. The Committee
may grant ISOs, NQSOs or a combination thereof.

        6.2    Option Award Agreement.    Each Option grant shall be evidenced
by an Option Award Agreement that shall specify the Option Exercise Price, the
term of the Option (which shall not be greater than ten (10) years), the number
of shares of Stock to which the Option pertains, the Exercise Period and such
other provisions as the Committee shall determine, including but not limited to
special provisions relating to a change of control. The Option Award Agreement
shall also specify whether the Option is intended to be an ISO or NQSO. The
Option Exercise Price shall not be less than 100% of the Fair Market Value of
the Stock on the date of grant.

        6.3    Exercise of and Payment for Options.    Options granted under the
Plan shall be exercisable at such times and shall be subject to such
restrictions and conditions as the Committee shall in each instance approve.

        A Participant may exercise an Option at any time during the Exercise
Period. Options shall be exercised by the delivery of a written notice of
exercise to the Company, setting forth the number of shares of Stock with
respect to which the Option is to be exercised, accompanied by provision for
full payment of the Stock.

        The Option Exercise Price shall be payable: (i) in cash or its
equivalent, (ii) by tendering (by actual delivery of shares or by attestation)
previously acquired Stock (owned for at least six months) having an aggregate
Fair Market Value at the time of exercise equal to the total Option Exercise
Price, (iii) by broker-assisted cashless exercise, (iv) with respect to Options
granted on and after May 16, 2006, by share withholding or (v) by a combination
of (i), (ii), (iii) and/or (iv).

        Options may not be exercised for less than 25 shares of Stock unless the
exercise represents the entire remaining balance of the Award.

        Stock received upon exercise of an Option may be granted subject to any
restrictions deemed appropriate by the Committee.

        6.4    Reload Options Related to Options Granted Prior to 2004.    The
Committee may provide in an Award Agreement with respect to an Option granted
prior to 2004 that a Participant who exercises all

7

--------------------------------------------------------------------------------




or any portion of an Option with Stock which has a Fair Market Value equal to
not less than 100% of the Option Exercise Price for such Option shall be
granted, subject to Article 4, an additional option ("Reload Option") for a
number of shares of Stock equal to the sum ("Reload Number") of the number of
shares of Stock tendered in payment of the Option Exercise Price for the Options
plus, if so provided by the Committee, the number of shares of Stock, if any,
retained by the Company in connection with the exercise of the Options to
satisfy any federal, state or local tax withholding requirements. Reload Options
may not be included in any Option Awards granted in 2004 or later.

        To the extent that a Reload Option is granted upon exercise of Options
granted prior to 2004, the Reload Options shall be subject to the following
terms and conditions:

        (i)    the grant date for each Reload Option shall be the date of
exercise of the Option to which it relates;

        (ii)   subject to (iii) below, the Reload Option, upon vesting, may be
exercised at any time during the unexpired term of the Option to which it
relates (subject to earlier termination thereof as provided in the Plan and in
the applicable Award Agreement); and

        (iii)  the terms of the Reload Option shall be the same as the terms of
the Option to which it relates, except that (A) the Option Exercise Price shall
be the Fair Market Value of the Stock on the grant date of the Reload Option and
(B) the Reload Option shall be subject to new vesting provisions, commencing one
(1) year after the grant date of the Reload Option and vesting upon the same
schedule as the Option to which it relates.

        Reload Options may not be granted to Participants who exercise Options
after a Termination of Employment.

        Stock subject to this Plan may be used for Reload Options granted under
The Allstate Corporation Equity Incentive Plan.

        6.5    Termination.    Each Option Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the Option
following termination of the Participant's employment with the Company and its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee (subject to applicable law), shall be included in the Option Award
Agreement entered into with Participants, need not be uniform among all Options
granted pursuant to the Plan or among Participants and may reflect distinctions
based on the reasons for termination.

        To the extent the Option Award Agreement does not set forth termination
provisions, the provisions of Article 13 shall control.

        6.6    Transferability of Options.    Except as otherwise determined by
the Committee, all Options granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant, and no Option
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. ISOs are not transferable other than by will or by the laws of
descent and distribution. The Committee shall have the authority, in its
discretion, to grant (or to sanction by way of amendment to an existing Award)
Nonqualified Stock Options, the vested portions of which may be transferred by
the Participant during his lifetime to any Family Member. A transfer of an
Option pursuant hereto may only be effected by the Company at the written
request of a Participant and shall become effective only when recorded in the
Company's record of outstanding Options. In the event an Option is transferred
as contemplated herein, any Reload Options associated with such transferred
Option shall terminate, and such transferred Option may not be subsequently
transferred by the transferee except by will or the laws of descent and
distribution. Otherwise, a transferred Option shall continue to be governed by
and subject to the terms and limitations of the Plan and the relevant Award
Agreement, and the transferee

8

--------------------------------------------------------------------------------




shall be entitled to the same rights as the Participant, as if no transfer had
taken place. In no event shall an Option be transferred for consideration.

Article 7.    Stock Appreciation Rights

        7.1    Grant of SARs.    Subject to the terms and conditions of the
Plan, an SAR may be granted to an Eligible Person at any time and from time to
time as shall be determined by the Committee. The Committee may grant
Freestanding SARs, Tandem SARs or any combination of these forms of SARs.

        The Committee shall have complete discretion in determining the number
of SARs granted to each Eligible Person (subject to Article 4 herein) and,
consistent with the provisions of the Plan, in determining the terms and
conditions pertaining to such SARs.

        7.2    SAR Award Agreement.    Each SAR grant shall be evidenced by an
SAR Award Agreement that shall specify the number of SARs granted, the Base
Value, the term of the SAR (which shall not be greater than ten (10) years), the
Exercise Period and such other provisions as the Committee shall determine,
including but not limited to special provisions relating to a change of control.

        7.3    Exercise and Payment of SARs.    Tandem SARs may be exercised for
all or part of the Stock subject to the related Option upon the surrender of the
right to exercise the equivalent portion of the related Option. A Tandem SAR may
be exercised only with respect to the shares of Stock for which its related
Option is then exercisable.

        Notwithstanding any other provision of the Plan to the contrary, with
respect to a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR
will expire no later than the expiration of the underlying ISO; (ii) the value
of the payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Option Exercise Price of the
underlying ISO and the Fair Market Value of the shares of Stock subject to the
underlying ISO at the time the Tandem SAR is exercised; (iii) the Tandem SAR may
be exercised only when the Fair Market Value of the shares of Stock subject to
the ISO exceeds the Option Exercise Price of the ISO; and (iv) the Tandem SAR
may be transferred only when the underlying ISO is transferable, and under the
same conditions.

        Freestanding SARs may be exercised upon whatever terms and conditions
the Committee, in its sole discretion, imposes upon them.

        A Participant may exercise an SAR at any time during the Exercise
Period. SARs shall be exercised by the delivery of a written notice of exercise
to the Company, setting forth the number of SARs being exercised. Upon exercise
of an SAR, a Participant shall be entitled to receive payment from the Company
in an amount equal to the product of:

(a)the excess of (i) the Fair Market Value of a share of Stock on the date of
exercise over (ii) the Base Value multiplied by

(b)the number of shares of Stock with respect to which the SAR is exercised.

        At the sole discretion of the Committee, the payment to the Participant
upon SAR exercise may be in cash, in shares of Stock of equivalent value or in
some combination thereof.

        7.4    Termination.    Each SAR Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant's employment with the Company and its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the SAR Award Agreement entered into with
Participants, need not be uniform among all SARs granted pursuant to the Plan or
among Participants and may reflect distinctions based on the reasons for
termination.

9

--------------------------------------------------------------------------------




        To the extent the SAR Award Agreement does not set forth termination
provisions, the provisions of Article 13 shall control.

        7.5    Transferability of SARs.    Except as otherwise determined by the
Committee, all SARs granted to a Participant under the Plan shall be exercisable
during his or her lifetime only by such Participant or his or her legal
representative, and no SAR granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. To the extent the Committee permits the
transfer of an SAR, in no event shall an SAR be transferred for consideration.

Article 8.    Unrestricted Stock, Restricted Stock and Restricted Stock Units

        8.1    Grant of Unrestricted Stock, Restricted Stock and Restricted
Stock Units.    Subject to the terms and conditions of the Plan, Unrestricted
Stock, Restricted Stock and/or Restricted Stock Units may be granted to an
Eligible Person at any time and from time to time, as shall be determined by the
Committee.

        The Committee shall have complete discretion in determining the number
of shares of Unrestricted Stock, Restricted Stock and/or Restricted Stock Units
granted to each Eligible Person (subject to Article 4 herein) and, consistent
with the provisions of the Plan, in determining the terms and conditions
pertaining to such Awards.

        In addition, the Committee may, prior to or at the time of grant,
designate an Award of Restricted Stock or Restricted Stock Units as Qualified
Restricted Stock or Qualified Restricted Stock Units, as the case may be, in
which event it will condition the grant or vesting, as applicable, of such
Qualified Restricted Stock or Qualified Restricted Stock Units, as the case may
be, upon the attainment of the Performance Goals selected by the Committee.

        8.2    Unrestricted Stock, Restricted Stock/Restricted Stock Unit Award
Agreement.    Each grant of Unrestricted Stock, Restricted Stock and/or
Restricted Stock Units shall be evidenced by an Award Agreement that shall
specify the number of shares of Unrestricted Stock, Restricted Stock and/or
Restricted Stock Units granted, the initial value (if applicable), the Period or
Periods of Restriction (if applicable), and such other provisions as the
Committee shall determine, including but not limited to special provisions
relating to a change of control.

        8.3    Transferability.    Restricted Stock and Restricted Stock Units
granted hereunder may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction
established by the Committee and specified in the Award Agreement. During the
applicable Period of Restriction, all rights with respect to the Restricted
Stock and Restricted Stock Units granted to a Participant under the Plan shall
be available during his or her lifetime only to such Participant or his or her
legal representative.

        8.4    Certificates.    No certificates representing Stock shall be
delivered to a Participant until such time as all restrictions applicable to
such shares have been satisfied.

        8.5    Removal of Restrictions.    Restricted Stock shall become freely
transferable by the Participant after the last day of the Period of Restriction
applicable thereto. Once Restricted Stock is released from the restrictions, the
Participant shall be entitled to receive a certificate.

        Payment of Restricted Stock Units shall be made after the last day of
the Period of Restriction applicable thereto. The Committee, in its sole
discretion, may pay Restricted Stock Units in cash or in shares of Stock of
equivalent value (or in some combination thereof).

        8.6    Voting Rights.    During the Period of Restriction, Participants
may exercise full voting rights with respect to the Restricted Stock.

10

--------------------------------------------------------------------------------



        8.7    Dividends and Other Distributions.    Subject to the Committee's
right to determine otherwise at the time of grant, during the Period of
Restriction, Participants shall receive all regular cash dividends paid with
respect to the Restricted Stock while they are so held. All other distributions
paid with respect to such Restricted Stock shall be credited to Participants
subject to the same restrictions on transferability and forfeitability as the
Restricted Stock with respect to which they were paid and shall be paid to the
Participant promptly after the full vesting of the Restricted Stock with respect
to which such distributions were made.

        Rights, if any, to Dividend Equivalents on Restricted Stock Units shall
be established by the Committee at the time of grant and set forth in the Award
Agreement.

        8.8    Termination.    Each Restricted Stock/Restricted Stock Unit Award
Agreement shall set forth the extent to which the Participant shall have the
right to receive Restricted Stock and/or a Restricted Stock Unit payment
following termination of the Participant's employment with the Company and its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all grants of Restricted
Stock/Restricted Stock Units or among Participants and may reflect distinctions
based on the reasons for termination.

        To the extent the Restricted Stock/Restricted Stock Unit Award Agreement
does not set forth termination provisions, the provisions of Article 13 shall
control.

Article 9.    Performance Units and Performance Stock

        9.1    Grant of Performance Units and Performance Stock.    Subject to
the terms and conditions of the Plan, Performance Units and/or Performance Stock
may be granted to an Eligible Person at any time and from time to time, as shall
be determined by the Committee.

        The Committee shall have complete discretion in determining the number
of Performance Units and/or shares of Performance Stock granted to each Eligible
Person (subject to Article 4 herein) and, consistent with the provisions of the
Plan, in determining the terms and conditions pertaining to such Awards.

        9.2    Performance Unit/Performance Stock Award Agreement.    Each grant
of Performance Units and/or shares of Performance Stock shall be evidenced by a
Performance Unit and/or Performance Stock Award Agreement that shall specify the
number of Performance Units and/or shares of Performance Stock granted, the
initial value (if applicable), the Performance Period, the Performance Goals and
such other provisions as the Committee shall determine, including but not
limited to special provisions relating to a change of control and any rights to
Dividend Equivalents.

        9.3    Value of Performance Units/Performance Stock.    Each Performance
Unit shall have an initial value that is established by the Committee at the
time of grant. The value of a share of Performance Stock shall be equal to the
Fair Market Value of the Stock. The Committee shall set Performance Goals in its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Performance Units/Performance Stock that will be paid
out to the Participants.

        9.4    Earning of Performance Units/Performance Stock.    After the
applicable Performance Period has ended, the Participant shall be entitled to
receive a payout with respect to the Performance Units/Performance Stock earned
by the Participant over the Performance Period, to be determined as a function
of the extent to which the corresponding Performance Goals have been achieved.

        9.5    Form and Timing of Payment of Performance Units/Performance
Stock.    Payment of earned Performance Units/Performance Stock shall be made
following the close of the applicable Performance Period. The Committee, in its
sole discretion, may pay earned Performance Units/Performance Stock in cash or
in Stock (or in a combination thereof), which has an aggregate Fair Market Value
equal to the

11

--------------------------------------------------------------------------------




value of the earned Performance Units/Performance Stock at the close of the
applicable Performance Period. Such Stock may be granted subject to any
restrictions deemed appropriate by the Committee.

        9.6    Termination.    Each Performance Unit/Performance Stock Award
Agreement shall set forth the extent to which the Participant shall have the
right to receive a Performance Unit/Performance Stock payment following
termination of the Participant's employment with the Company and its
Subsidiaries during a Performance Period. Such provisions shall be determined in
the sole discretion of the Committee, shall be included in the Award Agreement
entered into with Participants, need not be uniform among all grants of
Performance Units/Performance Stock or among Participants and may reflect
distinctions based on reasons for termination.

        To the extent the Performance Unit/Performance Stock Award Agreement
does not set forth termination provisions, the provisions of Article 13 shall
control.

        9.7    Transferability.    Except as otherwise determined by the
Committee, a Participant's rights with respect to Performance Units/Performance
Stock granted under the Plan shall be available during the Participant's
lifetime only to such Participant or the Participant's legal representative and
Performance Units/Performance Stock may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. To the extent the Committee permits the
transfer of Performance Units/Performance Stock, in no event shall Performance
Units/Performance Stock be transferred for consideration.

Article 10.    Other Awards

        The Committee shall have the right to grant other Awards which may
include, without limitation, the payment of Stock in lieu of cash, the payment
of cash based on attainment of Performance Goals established by the Committee
and the payment of Stock in lieu of cash under other Company incentive or bonus
programs. Payment under or settlement of any such Awards shall be made in such
manner and at such times as the Committee may determine.

Article 11.    Deferrals

        The Committee may, in its sole discretion, permit a Participant to defer
the Participant's receipt of the payment of cash or the delivery of Stock that
would otherwise be due to such Participant under the Plan. If any such deferral
election is permitted, the Committee shall, in its sole discretion, establish
rules and procedures for such payment deferrals.

Article 12.    Rights of Participants

        12.1    Termination.    Nothing in the Plan shall interfere with or
limit in any way the right of the Company or any Subsidiary to terminate any
Participant's employment or other relationship with the Company or any
Subsidiary at any time, for any reason or no reason in the Company's or the
Subsidiary's sole discretion, nor confer upon any Participant any right to
continue in the employ of, or otherwise in any relationship with, the Company or
any Subsidiary.

        12.2    Participation.    No Eligible Person shall have the right to be
selected to receive an Award under the Plan, or, having been so selected, to be
selected to receive a future Award.

        12.3    Limitation of Implied Rights.    Neither a Participant nor any
other Person shall, by reason of the Plan, acquire any right in or title to any
assets, funds or property of the Company or any Subsidiary whatsoever,
including, without limitation, any specific funds, assets or other property
which the Company or any Subsidiary, in their sole discretion, may set aside in
anticipation of a liability under the Plan. A Participant shall have only a
contractual right to the Stock or amounts, if any, payable under the Plan,
unsecured by any assets of the Company or any Subsidiary. Nothing contained in
the

12

--------------------------------------------------------------------------------




Plan shall constitute a guarantee that the assets of such companies shall be
sufficient to pay any benefits to any Person.

        Except as otherwise provided in the Plan, no Award under the Plan shall
confer upon the holder thereof any right as a stockholder of the Company prior
to the date on which the individual fulfills all conditions for receipt of such
rights.

        12.4    Waiver.    Each Participant, by acceptance of an Award, waives
all rights to specific performance or injunctive or other equitable relief and
acknowledges that he has an adequate remedy at law in the form of damages.

Article 13. Termination of Employment

        13.1    Options.    If a Participant has a Termination of Employment,
then, unless otherwise provided by the Committee or in the Award Agreement, the
following provisions shall apply:

        (i)    if the Participant's Termination of Employment is on account of
death or Disability, then all outstanding Options, to the extent not vested,
shall vest, and all outstanding Options may be exercised, in whole or in part,
by the Participant (or his personal representative, estate or transferee, as the
case may be) at any time on or before the earlier to occur of (x) the Expiration
Date of the Option and (y) the second anniversary of the date of such
Termination of Employment;

        (ii)   if the Participant's Termination of Employment is on account of
Retirement at the Normal Retirement Date or Health Retirement Date, unvested
Options shall continue to vest in accordance with their terms, and all
outstanding Options, when vested, may be exercised, in whole or in part, by the
Participant at any time on or before the earlier to occur of (x) the Expiration
Date of the Option and (y) the fifth anniversary of the date of such Termination
of Employment;

        (iii)  if the Participant's Termination of Employment is on account of
Retirement at the Early Retirement Date, unvested Options shall be forfeited,
and Options, to the extent they are vested on the date of Termination of
Employment, may be exercised, in whole or in part, by the Participant at any
time on or before the earlier to occur of (x) the Expiration Date of the Option
and (y) the fifth anniversary of the date of such Termination of Employment;

        (iv)  if the Participant's Termination of Employment is for any other
reason, unvested Options shall be forfeited, and Options, to the extent they are
vested on the date of Termination of Employment, may be exercised, in whole or
in part, by the Participant at any time on or before the earlier to occur of
(x) the Expiration Date of the Option and (y) three months after the date of
such Termination of Employment; and

        (v)   if (A) the Participant's Termination of Employment is for any
reason other than death and (B) the Participant dies after such Termination of
Employment but before the date the Options must be exercised as set forth in the
preceding subsections, unvested Options shall be forfeited and any Options, to
the extent they are vested on the date of the Participant's death, may be
exercised, in whole or in part, by the Participant's personal representative,
estate or transferee, as the case may be, at any time on or before the earliest
to occur of (x) the Expiration Date of the Option, (y) the second anniversary of
the date of death and (z) the applicable anniversary of the Termination of
Employment as set forth in subsections (i) through (iv) above.

        Reload Options may not be granted after a Termination of Employment.

        13.2    Other Awards.    If a Participant has a Termination of
Employment, then, unless otherwise provided by the Committee or in the Award
Agreement, all Awards other than Options shall terminate and be forfeited on the
date of such Termination of Employment.

13

--------------------------------------------------------------------------------




Article 14.    Equity Incentive Plans of Foreign Subsidiaries

        The Committee may authorize any foreign Subsidiary to adopt a plan for
granting Awards ("Foreign Equity Incentive Plan") and awards granted under such
Foreign Equity Incentive Plans may be treated as grants under the Plan, if the
Committee so determines. Such Foreign Equity Incentive Plans shall have such
terms and provisions as the Committee permits not inconsistent with the
provisions of the Plan and which may be more restrictive than those contained in
the Plan. Awards granted under such Foreign Equity Incentive Plans shall be
governed by the terms of the Plan except to the extent that the provisions of
the Foreign Equity Incentive Plans are more restrictive than the terms of the
Plan, in which case such terms of the Foreign Equity Incentive Plans shall
control.

Article 15.    Amendment, Modification and Termination

        The Board may, at any time and from time to time, alter, amend, suspend
or terminate the Plan in whole or in part, provided that no amendment shall be
made which shall increase the total number of shares of Stock that may be issued
under the Plan, materially modify the requirements for participation in the
Plan, or materially increase the benefits accruing to Participants under the
Plan, in each case unless such amendment is approved by the stockholders of the
Company.

        No termination, amendment or modification of the Plan shall adversely
affect in any material way any Award previously granted under the Plan, without
the written consent of the Participant holding such Award, unless such
termination, modification or amendment is required by applicable law and except
as otherwise provided herein.

Article 16.    Payment for Awards and Withholding

        16.1    Payment for Awards.    In the event a Participant elects to pay
the Option Exercise Price or make payment for any other Award through tender of
previously acquired Stock, (i) only a whole number of share(s) of Stock (and not
fractional shares of Stock) may be tendered in payment, (ii) such Participant
must present evidence acceptable to the Company that he has owned any such
shares of Stock tendered in payment (and that such shares of Stock tendered have
not been subject to any substantial risk of forfeiture) for at least six months
prior to the date of exercise and (iii) Stock must be tendered to the Company,
either by actual delivery of the shares or by attestation. When payment is made
by tender of Stock, the difference, if any, between the aggregate amount payable
and the Fair Market Value of the share(s) of Stock tendered in payment (plus any
applicable taxes) shall be paid by check. No Participant may tender shares of
Stock having a Fair Market Value exceeding the aggregate Option Exercise Price
or other payment due.

        16.2    Loans and Guarantees.    The Committee may, in its discretion to
the extent permitted by applicable law:

        (i)    allow a Participant to defer payment to the Company of all or any
portion of (x) the Option Exercise Price of any option or (y) any taxes
associated with a benefit hereunder which is not a cash benefit at the time such
benefit is so taxable, or

        (ii)   cause the Company to guarantee a loan from a third party to the
Participant, in an amount equal to all or any portion of such Option Exercise
Price or any related taxes.

        Any such payment deferral or guarantee by the Company pursuant to this
section shall be on a secured or unsecured basis, for such periods, at such
interest rates, and on such other terms and conditions as the Committee may
determine. Notwithstanding the foregoing, a Participant shall not be entitled to
defer the payment of such Option Exercise Price or any related taxes unless the
Participant (x) enters into a binding obligation to pay the deferred amount and
(y) except with respect to treasury stock, pays upon exercise of an Option an
amount equal to or greater than the aggregate Minimum Consideration therefor. If
the Committee has permitted a payment deferral or caused the Company to

14

--------------------------------------------------------------------------------



guarantee a loan pursuant to this section, then the Committee may, in its
discretion, require the immediate payment of such deferred amount or the
immediate release of such guarantee upon the Participant's Termination of
Employment or if the Participant sells or otherwise transfers the Participant's
shares of Stock purchased pursuant to such deferral or guarantee.

        16.3    Notification under Section 83(b).    The Committee may, on the
grant date or any later date, prohibit a Participant from making the election
described below. If the Committee has not prohibited such Participant from
making such election, and the Participant shall, in connection with the exercise
of any Option, or the grant of any share of Restricted Stock, make the election
permitted under Section 83(b) of the Code (i.e., an election to include in such
Participant's gross income in the year of transfer the amounts specified in
Section 83(b) of the Code), such Participant shall notify the Company of such
election within 10 days of filing notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under the authority of Section 83(b) of the Code.

        16.4    Tax Withholding.    The Company shall have the power and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount (including any Stock withheld as provided below) sufficient to satisfy
Federal, state and local taxes (including the Participant's FICA obligation)
required by law to be withheld with respect to an Award made under the Plan.

        16.5    Stock Withholding.    With respect to tax withholding required
upon the exercise of Options or SARs, upon the lapse of restrictions on
Restricted Stock or Restricted Stock Units, or upon any other taxable event
arising out of or as a result of Awards granted hereunder, Participants may
elect to satisfy the withholding requirement, in whole or in part, by tendering
Stock held by the Participant (by actual delivery of the shares or by
attestation) or by having the Company withhold Stock having a Fair Market Value
equal to the minimum statutory total tax which could be imposed on the
transaction. All elections shall be irrevocable, made in writing and signed by
the Participant. In the event a Participant fails to make an election by the
date required, the Participant will be deemed to have made an election to have
the Company withhold Stock having a Fair Market Value equal to the minimum
statutory total tax which could be imposed on the transaction.

Article 17.    Substituted Awards

        The Committee may grant substituted awards for any cancelled Award
granted under this Plan or any plan of any entity acquired by the Company or any
of its Subsidiaries in accordance with this Article; provided, however, that a
substituted award cannot be of a type different than the cancelled Award without
approval by the stockholders of the Company. If the Committee cancels any Award
(granted under this Plan, or any plan of any entity acquired by the Company or
any of its Subsidiaries), and a new Award is substituted therefor, then the
Committee may, in its discretion, determine the terms and conditions of such new
Award provided that, subject to Section 4.2, an Option or SAR granted in
exchange for, or in connection with, the cancellation or surrendering of an
Option, SAR or other award must have an Option Exercise Price or SAR Base Value
not lower than that of the cancelled Option or SAR, and further may provide that
the grant date of the cancelled Award shall be the date used to determine the
earliest date or dates for exercising or vesting the new substituted Award so
that the Participant may exercise the substituted Award, or the substituted
Award may vest, at the same time as if the Participant had held the substituted
Award since the grant date of the cancelled Award.

Article 18.    Successors

        All obligations of the Company under the Plan, with respect to Awards
granted hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a

15

--------------------------------------------------------------------------------




direct or indirect purchase, merger, consolidation or otherwise of all or
substantially all of the business and/or assets of the Company.

Article 19.    Legal Construction

        19.1    Gender and Number.    Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular and the singular shall include the plural.

        19.2    Severability.    In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

        19.3    Requirements of Law.    The granting of Awards and the issuance
of Stock under the Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

        19.4    Governing Law.    To the extent not preempted by Federal law,
the Plan, and all agreements hereunder, shall be construed in accordance with,
and governed by, the laws of the State of Delaware, except with regard to
conflicts of law provisions.

        19.5    Code Section 409A Compliance.    To the extent applicable, it is
intended that this Plan and any Awards granted hereunder comply with the
requirements of Section 409A of the Code and any related regulations or other
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service ("Section 409A"). Any provision that
would cause the Plan or any Award granted hereunder to fail to satisfy
Section 409A shall have no force or effect until amended to comply with
Section 409A, which amendment may be retroactive to the extent permitted by
Section 409A.

16

--------------------------------------------------------------------------------


